Citation Nr: 0946255	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  06-04 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel







INTRODUCTION

The Veteran had active military service from July 1961 to 
July 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which, in pertinent part, granted service 
connection for bilateral hearing loss with an initial rating 
of 0 percent, effective January 13, 2004.  

In February 2008 and September 2008 the Board remanded the 
Veteran's current claim for further development.  


FINDING OF FACT

Audiometric testing reveals no worse than Level II hearing 
acuity in the left ear and Level II hearing acuity in the 
right ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the 
service-connected bilateral hearing loss have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 3.385, 4.85, Diagnostic Code (DC) 6100 
(2009).










REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The issue of the evaluation to be assigned the now-service 
connected bilateral hearing loss is a "downstream" issue.  
Hence, additional notification is not required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
by Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
RO provided the appellant with pre-adjudication notice with 
regard to entitlement to service connection in a January 2004 
letter.  Additional notice, including that concerning the 
issue of establishing higher evaluations and effective dates, 
was provided by letters in March 2006, March 2008, and 
October 2008.  The claim was subsequently re-adjudicated in a 
November 2009 supplemental statement of the case (SSOC).  The 
Veteran had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran 
medical examinations and opinions as to the existence and 
severity of his hearing loss disability.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claim file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks a compensable evaluation for bilateral 
hearing loss.  He claims that he has to ask people to repeat 
themselves over and over because of his hearing loss.  
Likewise, the Veteran has submitted numerous written 
statements from his friends and family, which indicate that 
he complains of having difficulty hearing, speaks loudly, and 
has to turn up the television and radio very loudly.

The RO granted service connection for bilateral hearing loss 
in the July 2004 rating decision on appeal, assigning a 0 
percent rating under 38 C.F.R. § 4.85, DC 6100, with an 
effective date of January 13, 2004.   

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection or 
on appeal of a subsequent denial of an increased rating, it 
may be found that are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505, 508 (2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evaluations for bilateral hearing loss range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity.  Evaluation of hearing impairment is arrived 
at by a mechanical comparison of the results of audiometric 
examination to two tables under 38 C.F.R. § 4.85.  Average 
puretone decibel loss for each ear is located on Table VI 
along a horizontal axis, and percent of discrimination is 
located along a vertical axis.  "Puretone threshold average" 
as used in Tables VI and VIa, is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  This average is used in all cases (including those in 
Sec. 4.86) to determine the Roman numeral designation for 
hearing impairment where the axes intersect.  The results are 
then matched between the "better" ear and the "poorer" ear on 
Table VII to produce a disability rating under Code 6100.

The Veteran's hearing loss is presently evaluated as 0 
percent disabling.  To receive a 10 percent evaluation for 
bilateral hearing loss the evidence must show that the 
hearing loss rises to the level of severity proscribed in 38 
C.F.R. § 4.85, DC 6100, Table VII.  

A May 2004 VA audiological examination shows the puretone 
thresholds, in decibels, were as follows at the given hertz, 
and that speech recognition scores were:   


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
15
30
45
55
37
96%
I
LEFT
15
35
55
55
40
100%
I

The pertinent diagnosis was mild to moderate high frequency 
sensorineural hearing loss in both ears.  
 
A January 2006 VA audiological consultation report notes that 
audiological evaluation showed mild to moderate sensorineural 
hearing loss, high frequency notch from 2,000-4,000 hertz, 
both ears.  Word recognition scores, excellent, both ears.  

A March 2006 VA audiological examination shows the puretone 
thresholds, in decibels, were as follows at the given hertz, 
and that speech recognition scores were:  


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
25
35
50
50
40
96%
I
LEFT
25
40
60
55
45
94%
I

The pertinent diagnoses were mild to moderate sensorineural 
hearing loss, right ear, and mild to moderately-severe 
sensorineural hearing loss, left ear. 
 
An October 2007 VA audiological consultation report notes 
that audiological evaluation showed word recognition scores 
of 100 percent for the right ear, and 96 percent for left 
ear.  Puretone results were not noted.  It was noted that the 
Veteran is a borderline hearing aid candidate, but that the 
treating clinician does not recommend hearing aids at this 
time.  

A March 2008 VA audiological examination shows the puretone 
thresholds, in decibels, were as follows at the given hertz, 
and that speech recognition scores were:  


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
25
35
55
55
43
88%
II
LEFT
25
40
55
50
43
90%
II

The pertinent diagnoses were mild to moderately-severe 
sensorineural hearing loss, right ear, and mild to 
moderately-severe sensorineural hearing loss, left ear. 

The audiological findings of record, as applied to 38 C.F.R. 
§ 4.85, Table VI, correspond to, at worst, Level II hearing 
acuity in the left ear and Level II hearing acuity in the 
right ear.  When these two findings are applied to the 
criteria set out in 38 C.F.R. § 4.85, Table VII, they yield a 
disability rating of 0 percent.

In light of the evidence of record, the Veteran's bilateral 
hearing loss is currently rated at the correct level, as set 
forth in applicable hearing schedule criteria.  38 C.F.R., § 
4.85, DC 6100, Table VII.  The veteran has described the 
impact of his hearing loss on his day-to-day activities in 
numerous submissions of record, and has reported them to his 
VA examiners.  

The Veteran genuinely believes that the severity of his 
disability merits a higher rating.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
severity of his service-connected hearing loss disability as 
related to the schedular criteria, and his views are of 
limited probative value.  And, even if his opinion and those 
contained in the letters from his friends and family, were 
entitled to be accorded some probative value, they are far 
outweighed by the detailed opinions provided by the VA 
audiology professionals, which shows that the criteria for an 
initial compensable disability rating have not been met.  See 
Jandreau, 492 F.3d at 1372; 49; 38 U.S.C.A. § 5107(b).  

The Board is cognizant of, and indeed, sympathetic to the 
Veteran's argument pertaining to the difficulties he has 
experienced associated with his hearing loss.  For purposes 
of rating disabilities which arise out of a service connected 
hearing loss, however, the Board is restricted to a 
mechanical application of the rating schedule to the numeric 
values found.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

At no time during the pendency of this appeal has the 
Veteran's bilateral hearing loss disability met or nearly 
approximated the criteria for a rating in excess of 0 
percent, and staged ratings are not for application.  See 
Hart, 21 Vet. App. at 505.  

The Board has considered whether the Veteran's disability 
picture warrants a compensable rating on an extraschedular 
basis.  The regulation permits extra-schedular rating when 
"the schedular evaluations are found to be inadequate ... 
[because] the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
The rating schedule, however, is meant to compensate for the 
average impairment in civil occupations generally resulting 
from disability.  38 C.F.R. § 3.321.  In this case, the 
Veteran has presented no evidence indicating that there exist 
such factors as marked interference with employment or 
frequent periods of hospitalization resulting from his 
service-connected bilateral hearing loss disability.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating for 
bilateral hearing loss is not warranted.  See Gilbert, 1 Vet. 
App. at 53-56; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.  







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


